Exhibit 10.87

 

DATE:      30 June 2004

 

 

INSIGNIA SOLUTIONS PLC

 

INSIGNIA SOLUTIONS INTERNATIONAL LIMITED

 

INSIGNIA SOLUTIONS, INC

 

INSIGNIA SOLUTIONS SARL

 

ESMERTEC AG

 

 

TERMINATION AND WAIVER AGREEMENT

 

 

Macfarlanes

10 Norwich Street

London

EC4A 1BD

 

WGD/573886

 

--------------------------------------------------------------------------------


 

DATE                                                               30 June 2004

 

PARTIES

 

1                                                                                         
INSIGNIA SOLUTIONS PLC whose registered office is at Insignia House, The Mercury
Centre, Wycombe Lane, Wooburn Green, High Wycombe, Bucks HP10 0HH (PLC)

 

2                                                                                         
INSIGNIA SOLUTIONS INTERNATIONAL LIMITED whose registered office is at Insignia
House, The Mercury Centre, Wycombe Lane, Wooburn Green, High Wycombe, Bucks HP10
0HH (Limited)

 

3                                                                                         
INSIGNIA SOLUTIONS, INC whose registered office is at 41300 Christy Street,
Fremont CA94538 USA (Inc)

 

4                                                                                         
INSIGNIA SOLUTIONS SARL whose registered office is at 24 Avenue du Centre, 78180
Montigny le Bretonneux (SARL)

 

the foregoing parties being referred to in this Agreement as the Insignia
Parties; and

 

5                                                                                         
ESMERTEC AG whose registered office is at Lagerstrasse 14, CH-8600 Dubendorf,
Switzerland (Esmertec)

 

RECITALS

 

A                                                                                     
The parties are parties to an Asset Purchase Agreement dated 4 March 2003 (as
amended, varied and supplemented) (the Main Agreement) pursuant to which the
Insignia Parties have sold and Esmertec has purchased the Business, Assets and
Deferred Assets (including intellectual property rights) as therein defined, as
the parties hereby acknowledge.

 

B                                                                                       
PLC and Esmertec are parties to a Master Distribution and Licence Agreement and
a Master Support and Maintenance Agreement (partially terminated by a side
letter from Esmertec to PLC dated 16 February 2004 (the Side Letter)) and an SSP
Software Marketing Agreement and Licence all dated 23 April 2003 (together,
including the Side Letter, referred to as the Ancillary Agreements).

 

C                                                                                       
Esmertec and PLC are parties to a Charge over Intellectual Property dated 16
February 2004 (the Charge).

 

D                                                                                      
The Insignia Parties (on the one hand) and Esmertec (on the other) have agreed
to terminate the foregoing agreements by mutual consent and to release and waive
all and any existing and future outstanding obligations, claims and restrictions
which may be owed by one to another under or in connection with those agreements
or any of them or the transactions to which they relate, in each case on the
terms set out in this Agreement, with the intention of achieving a complete and
irrevocable severance of any relationship between them.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1                                                                                         
Final payment

 

1.1                                                                                
Esmertec agrees to pay and PLC agrees to accept the sum of US$185,000 in full
and final satisfaction of (i) the deferred consideration and (ii) any other
consideration as may be due and payable pursuant to the Main Agreement, any
balance being waived.

 

1.2                                                                                
The payment referred to in Clause 1.1 shall be paid without setoff or deduction
of any kind for value no later than the date seven days after the date of this
Agreement in cleared funds to such account as PLC shall nominate. Without
prejudice to any other remedy, if such payment is not paid by that date,
interest shall accrue and be payable on the unpaid sum at the rate of 10% per
annum from that date to the date of payment calculated and accruing on a daily
basis and on the basis of a 360 day year.

 

1.3                                                                                
For the avoidance of doubt, payment of the sum referred to in Clause 1.1 above
(being on account of the deferred consideration under the Main Agreement) is
secured by the Charge. With effect from payment in accordance with Clause 1.1,
the assets comprised in the Charge shall be released and discharged from all
mortgages, charges and other security interests created thereby or pursuant
thereto and Esmertec shall be released and discharged from its obligations and
liabilities (whether present or future, actual or contingent) thereunder.
Further, Insignia Parties shall (at Esmertec's request and cost) execute any
documents or otherwise do anything which may reasonably be required to dismiss
or otherwise annul the Charge itself within seven (7) days after receipt of such
payment.

 

2                                                                                         
Termination of obligations

 

With effect from the date of this Agreement, and subject as provided in Clause 1
above, the Main Agreement and the Ancillary Agreements are terminated by mutual
consent and none of them shall be of any further force or effect for any purpose
and the parties are hereby released and discharged from the further performance
or observance of any obligations, restrictions or duties imposed thereby,
including but not limited to any obligation to pay or to repay money or to do or
refrain from doing any other act, whether any such obligation, restriction or
duty has accrued due at the date of this Agreement or not.

 

3                                                                                         
Release and Waiver

 

Subject as provided in Clause 1 above, the Insignia Parties for themselves,
their shareholders, directors, successors and assigns (on the one hand) and
Esmertec for itself, its shareholders, directors, successors and assigns (on the
other) hereby release and waive all and any rights and claims, whether in
contract, tort, trust or otherwise which they may have or to which they may be
entitled as against the other, whether accrued at the date of this Agreement or
which might arise or accrue hereafter, under or otherwise in connection with the
Main Agreement, the Ancillary Agreements or the transactions effected by any
such agreements, and each of them covenants not to sue or to take any other
action against the other in connection with any such agreement or transaction.

 

4                                                                                         
Comprehensive intent

 

The parties declare that their intention is that the releases and waivers
contained in and effected by this Agreement should be comprehensive and not
limited in any respect and that each of them has taken such professional legal
advice in connection with this Agreement as it considers necessary.

 

2

--------------------------------------------------------------------------------


 

5                                                                                         
Confidentiality

 

5.1                                                                                
Subject as provided in Clause 5.2, the parties shall keep the terms of this
Agreement and of the Main Agreement, the Ancillary Agreements and the Charge and
the subject matter thereof and the negotiations leading to their execution
confidential and shall make no public statement or disclosure to any third party
(excluding its professional advisers in connection with seeking their
professional advice) in connection therewith, without first obtaining the
written approval of the other parties.

 

5.2                                                                                
Clause 5.1 shall not prevent any party from making any disclosure required by
law or by any government, administrative or regulatory body of competent
jurisdiction provided that before making such disclosure the relevant party
shall make reasonable efforts to resist or limit the same and to seek
confidential status for such discourse, and shall in any event (unless
prohibited by law) notify the other parties of the obligation and extent of such
disclosure at the earliest reasonable opportunity.

 

6                                                                                         
Law and Jurisdiction

 


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH LAW
AND THE PARTIES IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE ENGLISH
COURTS AS REGARDS ANY CLAIM, DISPUTE OR MATTER ARISING OUT OF OR IN RELATION TO
THIS AGREEMENT.

 

7                                                                                         
General

 

This Agreement may be executed by facsimile and/or by the parties on one or more
counterparts (each in the same form) provided that all the parties execute at
least one counterpart. Such counterparts shall together constitute a single
instrument.

 


 

EXECUTED and delivered as a Deed by each of the parties on the date at the top
of page 1

 

3

--------------------------------------------------------------------------------


 

DULY EXECUTED by

)

 

INSIGNIA SOLUTIONS PLC)

 

 

acting by two directors or other duly

)

 

authorised representatives

)

/s/ Mark E. McMillan

 

 

 

 

 

 

 

 

 

/s/ Richard M. Noling

 

 

 

 

 

 

 

DULY EXECUTED by

)

 

INSIGNIA SOLUTIONS

)

 

INTERNATIONAL LIMITED)

 

 

acting by two directors or other duly

)

 

authorised representatives

)

/s/ Mark E. McMillan

 

 

 

 

 

 

 

 

 

/s/ Richard M. Noling

 

 

 

 

 

 

 

DULY EXECUTED by

)

 

INSIGNIA SOLUTIONS, INC)

 

 

acting by two directors or other duly

)

 

authorised representatives

)

/s/ Mark E. McMillan

 

 

 

 

 

 

 

 

 

/s/ Richard M. Noling

 

 

 

 

 

 

 

DULY EXECUTED by

)

 

INSIGNIA SOLUTIONS SARL

)

 

acting by two directors or other duly

)

 

authorised representatives

)

/s/ Mark E. McMillan

 

 

 

 

 

 

 

 

 

/s/ Richard M. Noling

 

 

 

 

 

 

 

DULY EXECUTED by

)

 

ESMERTEC AG

)

 

acting by two directors or other duly

)

 

authorised representatives

)

/s/ Edwin Douglass

 

 

 

 

 

 

 

 

 

/s/ Daniel Diez

 

 

4

--------------------------------------------------------------------------------